AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modifie•d) ·                                                                                          Pagelofl       I(
                                         UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                                     JUDGMENT IN A CRIMINAL CASE
                                          v.                                                         (For Offenses C0mmitted On or After November 1, 1987)


                     Juan Manuel Patlan-Ramirez



REGISTRATION NO. 91966298

THE DEFENDANT:
                                                                                                    _,,,,_~~~:~

                                                                                                            _c          I
                                                                                                                .. •.','" u,; ')IST1-11cr couRT
                                                                                                                                                    g ""           I
                                                                                                             1 1 0
 IZl pleaded guilty to count(s) _1..:.o..:.f..:.C..:.o=m::e:p..:.la=i=nt.:..__ _ _ _ _ _ _ _ _--',,.~;,,;~-G-·_;-;·_''·_·,,._,_1_s-=,R=,c=,'f=O=F=c=,A==L!2:IF§:!O~RN::!l:=A:I-
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                       Nature of Offense                                                                                    Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                                          1

 •    The defendant has been found not guilty on count(s)
                                                                                          -------------------
 •    Count(s)
                     - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a ter~

                                 A      TIME SERVED                                          • __________ days
 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                Monday, December 9, 2019
                                                                                                Date oflmposition of Sentence


Received
                  ,...A__ \. {}\.__(,
               -D-US-M----'-i1;::-_"")-
                                         L ·,
                                                                                                HiliLRiif::~OCK
                                                                                                UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                   3:19-mj-24566
